Citation Nr: 1117400	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  05-31 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating greater than 50 percent for schizophrenic reaction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel







INTRODUCTION

The Veteran had active service from October 1955 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs' (VA), Regional Office (RO), in Montgomery, Alabama.

In an August 2005 rating decision, the RO increased the disability rating for schizophrenic reaction to 50 percent, effective as of June 14, 2004, the date of the claim for an increased rating.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.

In September 2009 the Board remanded the matter for additional development.  That development having been completed, the claim has been returned to the Board and is now ready for appellate disposition.


FINDING OF FACT

Since June 14, 2004, the Veteran's schizophrenic reaction has been manifested by total occupational and social impairment, due to such symptoms as a gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of the Veteran hurting himself, the intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss.



CONCLUSION OF LAW

The criteria for a 100 percent disability rating for the Veteran's schizophrenic reaction have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants a 100 percent disability rating for the service-connected schizophrenic reaction.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

Here, the Veteran was initially awarded service connection for his psychiatric disability in a January 1958 rating decision.  He was assigned an initial 10 percent disability rating effective as of December 1957.  He did not appeal this decision and it became final.  In August 2000 the Veteran sought an increase for this disability rating.  The 10 percent disability rating was continued in a rating decision dated in October 2000, for which the Veteran perfected a timely appeal.  In his Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran indicated that his disability warranted a 30 percent disability rating.  In a November 2001 rating decision, the RO awarded the requested 30 percent disability rating, effective as of August 2000 (the date of his claim for an increased disability rating).  The Veteran was notified of this decision in a letter dated November 19, 2001, which informed him that since the requested 30 percent disability rating had been granted, the issue was removed from the appellate process as the benefit sought on appeal have been awarded.

Thereafter, in May 2004, the Veteran requested that he be awarded an even higher disability rating for the service-connected schizophrenic reaction as his symptoms had increased in severity.  In an August 2005 rating decision, the Veteran's disability rating was increased to 50 percent, effective as of June 14, 2004.  As such, at issue currently is whether the Veteran is entitled to a disability rating in excess of 50 percent since June 14, 2004.

The Veteran's service-connected schizophrenic reaction is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9203 (2010).  Paranoid type schizophrenia is rated under the General Rating Formula for Mental Disorders, which provides that:

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Since June 14, 2004, the Board finds the Veteran's psychiatric disability warrants a disability rating of 100 percent.  First, his GAF scores reflect serious impairment.  On VA examination in October 2009, the Veteran was assigned a GAF score of 45.  On VA examination in August 2004, his GAF score was also 45, and the examiner characterized his condition as severe.  The examiner further found that the Veteran could not establish or maintain effective social or occupational relationships due to his service-connected psychosis.  As noted above, a GAF score of 45 contemplates serious symptoms with serious impairment in social and occupational functioning (e.g., no friends, unable to keep a job).
	
In conjunction with the GAF scores, the Veteran's overall symptomatology indicates total occupational and social impairment.  The record shows the Veteran suffers from nearly every symptom included in the criteria for a 100 percent disability rating.  These include a gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of the Veteran hurting himself, the intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss.

As for a gross impairment in thought processes or communication, on VA examination in August 2004, he was noted to have difficulty with concentration, and paranoia.  In a February 2006 VA treatment record it was noted that the Veteran was scared all of the time and was paranoid about people coming after him.  On VA examination in October 2009 the examiner determined the Veteran would have significant difficulty in managing finances independently.  The Veteran was encouraged not to drive due to his difficulties with cognition.  He reversed letters in backwards spelling exercises.  

The Veteran's delusions and hallucinations are noted throughout the evidence of record.  On VA examination in February 2004, he was said to be hearing bells and recalled occasions of seeing cars and motorcycles that were not there.  A February 2006 VA treatment record shows that he reported feeling he would be better off dead.  February 2006 and November 2008 VA treatment records show that he reported delusions involving stolen food and being watched.  In a March 2009 treatment record, he reported hearing voices that would tell him he was no good, had no friends, and that he should hurt himself.  A VA provider in May 2009 noted the Veteran had delusions that his co-workers would steal his food.  In a September 2009 VA treatment record, he reported hearing voices that would tell him to drive off the road.  On VA examination in October 2009 he was noted to see gold figures, and reported hearing voices that would holler bad things and tell him he was crazy.  A December 2009 VA treatment record indicates that the Veteran reported hearing a voice that would tell him not to do things.

As for grossly inappropriate behavior and a persistent danger of the Veteran hurting himself, March 2009 and September 2009 VA outpatient treatment records show that he described voices that would tell him to harm himself.  On VA examination in October 2009, a possible suicide attempt by motor vehicle was noted to have occurred in 2007.  

As for the intermittent inability to perform activities of daily living, the October 2009 VA examiner found him to be mildly disheveled, that he could not manage finances, should not drive, and that he would sometimes forget to eat.  

In November 2008, he was found not oriented to time and place, and in October 2009, he was disoriented in that he identified the president as Carter and reported that the current year was 2010.

As for memory loss, in August 2004, a VA examiner noted that his short-term memory and concentration were impaired.  A VA treatment record in January 2010 shows a prescription for Galantamine for memory loss.  

Based on all of the above symptomatology and the Veteran's GAF scores, the Board finds a 100 percent disability rating is warranted for the Veteran's schizophrenic reaction for the entire appellate period.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  However, given the full grant of benefits sought on appeal for an increased disability rating for the service-connected schizophrenic reaction as a result of this decision, the issue of entitlement to a TDIU is rendered moot.  

The Board also notes that as noted above, the Veteran's symptoms associated with his service-connected schizophrenic reaction include gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of the Veteran hurting himself, the intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss.  Such impairment is contemplated by the 100 percent disability rating as set forth in the rating criteria.  See 38 C.F.R. § 4.30, Diagnostic Code 9203.  The rating criteria reasonably describe the Veteran's disability.  Therefore, referral for consideration of an extraschedular disability rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).





ORDER

A 100 percent disability rating for schizophrenic reaction is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


